               IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF WISCONSIN


WILLIAM WHITFORD, GRAHAM ADSIT,
ROGER ANCLAM, WARREN BRAUN,
HANS BREITENMOSER, JUDITH BREY,
BRENT BRIGSON, EMILY BUNTING,
SANDRA CARLSON-KAYE, GUY COSTELLO,
TIMOTHY B. DALEY, MARGARET LESLIE
DEMUTH, DANIEL DIETERICH, MARY LYNNE
DONOHUE, LEAH DUDLEY, JENNIFER ESTRADA,
BARBARA FLOM, HELEN HARRIS,
GAIL HOHENSTEIN, WAYNE JENSEN,
WENDY SUE JOHNSON, MICHAEL LECKER,
ELIZABETH LENTINI, NORAH MCCUE,
JANET MITCHELL, DEBORAH PATEL,
JANE PEDERSEN, NANCY PETULLA,               OPINION and ORDER
ROBERT PFUNDHELLER, SARA RAMAKER,
ROSALIE SCHNICK, ALLISON SEATON,                15-cv-421-jdp
JAMES SEATON, ANN E. STEVNING-ROE,
LINEA SUNDSTROM, MICHAEL SWITZENBAUM,
JEROME WALLACE, DONALD WINTER,
EDWARD WOHL, and ANN WOLFE,

                     Plaintiffs,
     v.

BEVERLY R. GILL, JULIE M. GLANCEY,
ANN S. JACOBS, JODI JENSEN, DEAN KNUDSON,
and MARK L. THOMSEN,

                     Defendants.


THE WISCONSIN ASSEMBLY DEMOCRATIC
CAMPAIGN COMMITTEE,

                     Plaintiff,
     v.                                     OPINION and ORDER

BEVERLY R. GILL, JULIE M. GLANCEY,              18-cv-763-jdp
ANN S. JACOBS, JODI JENSEN, DEAN KNUDSON,
and MARK L. THOMSEN,

                     Defendants.
       The plaintiffs in these consolidated cases challenge the constitutionality of the

redistricting plan enacted by the Wisconsin State Assembly in 2011. The question before the

court is whether the Assembly itself should be permitted to intervene in both cases under

Federal Rule of Civil Procedure 24. The Assembly seeks to intervene as a matter of right under

Rule 24(a), and permissively under Rule 24(b). The court concludes that intervention is

appropriate under Rule 24(b); it is not necessary to decide whether the Assembly meets the

requirements under Rule 24(a).

       A district court may grant a motion for permissive intervention under Rule 24(b) if the

motion is timely and the proposed intervenor “has a claim or defense that shares with the main

action a common question of law or fact.” Fed. R. Civ. P. 24(b)(1)(B). The decision whether

to allow intervention is committed to the discretion of the court, Sokaogon Chippewa Cmty. v.

Babbitt, 214 F.3d 941, 949 (7th Cir. 2000), but “the court must consider whether the

intervention will unduly delay or prejudice the adjudication of the original parties’ rights.” Fed.

R. Civ. P. 24(b)(3).

       It is undisputed that the Assembly intends to raise defenses that share common

questions of law and fact with both The Wisconsin Assembly Democratic Campaign Committee v.

Gill, No. 18-cv-763-jdp (WADCC), and Whitford v. Nichol, No. 15-cv-521-jdp. In fact, its

proposed answers show that it is raising the same defenses as the original defendants.

       The court also concludes that the Assembly’s motion is timely and will not unfairly

prejudice the original parties or delay the proceedings. WADCC was filed in September 2018,

and the Assembly filed its motion less than a month later. Although the Assembly was aware

of Whitford when the case was filed in 2015, the Supreme Court vacated this court’s judgment


                                                2
to allow the Whitford plaintiffs to file an amended complaint, Gill v. Whitford, 138 S. Ct. 1916,

1934 (2018), which they have done. The court set a new schedule in October 2018, which

allows both side to conduct additional discovery before a trial in April 2019. The Assembly has

agreed to abide by the new schedule set by the court, so there should be no undue delay or

unfair prejudice as a result of its participation in the case.

       Other considerations counsel in favor of permissive intervention as well. As the

Assembly notes, the Supreme Court has concluded that state legislative bodies are appropriate

intervenors in cases challenging the drawing of legislative districts. Sixty-Seventh Minnesota State

Senate v. Beens, 406 U.S. 187, 194 (1972) (“[T]he senate is an appropriate legal entity for

purpose of intervention . . . because it would be directly affected by the decree of this court.”)

(internal quotations omitted). The court in League of Women Voters of Michigan v. Johnson, 902

F.3d 572, 577–80 (6th Cir. 2018), reached the same conclusion when it reversed a district

court’s order denying state legislators’ motion to intervene in gerrymandering case. In

concluding that intervention under Rule 24(b) was appropriate, the court reasoned that the

legislators had distinct interests in defending the legislative map and that granting the motion

to intervene would not unduly delay the proceedings or unfairly prejudice the original parties.

Plaintiffs do not discuss the authority cited by the Assembly and they do not cite any cases in

which a court denied the request of a legislative body to intervene under similar circumstances.

       Finally, the recent election in Wisconsin for Attorney General introduces potential

uncertainty into defendants’ future litigation strategy. Permitting the Assembly to intervene

now would help minimize any disruption or delay in the proceedings in the event that the new

Wisconsin Attorney General takes a different approach to the case.




                                                 3
       Plaintiffs ask the court, if it allows the intervention, to impose several limitations on

the Assembly’s participation in the case, including limitations on the depositions that the

Assembly may take and the motions it may file. But plaintiffs do not develop an argument in

support of any of their proposed limitations and the court does not believe that they are

appropriate. The Assembly has agreed to abide by the parameters set forth in the court’s

preliminary pretrial conference order, so the court sees no reason to treat the Assembly as less

than a full party.



                                           ORDER

       IT IS ORDERED that:

       1. The motion to intervene filed by the Wisconsin State Assembly, Dkt. 209 (in No.
          15-cv-421-jdp) and Dkt. 11 (in No. 18-cv-763-jdp), is GRANTED.

       2. Plaintiffs in both cases may have until December 21, 2018, to file responses to the
          Assembly’s motions to dismiss. The Assembly may have until January 11, 2018 to
          file its reply.

       Entered November 13, 2018.

                                            BY THE COURT:

                                            /s/______________________________________
                                            KENNETH F. RIPPLE
                                            Circuit Judge

                                            /s/______________________________________
                                            WILLIAM C. GRIESBACH
                                            District Judge

                                            /s/______________________________________
                                            JAMES D. PETERSON
                                            District Judge




                                               4
